      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO



 RONALD HURD,

             Plaintiff,

 v.                                                 No. 2:20-cv-00262-JAP-GBW

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

              Defendant.



              PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
         DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                MOTION FOR MORE DEFINITE STATEMENT

       Defendant Novartis Pharmaceuticals Corporation’s (“Novartis”) motion is based entirely

on the flawed premise that to meet its pleading standard under Fed. R. Civ. P. 8(a), Plaintiff must

plead a precise date of injury. Novartis contends this is required because Plaintiff has a duty to

negate any potential statute of limitations defense Novartis may have. See Novartis Br. in Supp.

at 3-4. The Tenth Circuit, however, has squarely rejected this contention, holding that a plaintiff

is not required to plead facts negating affirmative defenses, including statute of limitations

defenses. See Asebedo v. Kansas State University, 559 Fed. Appx. 668, 671 (10th Cir. 2014)

(unpublished) (citing Jones v. Bock, 549 U.S. 199, 216, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007);

Gomez v. Toledo, 446 U.S. 635, 640, 100 S.Ct. 1920, 64 L.Ed.2d 572 (1980); Richards v. Mitcheff,

696 F.3d 635, 637 (7th Cir. 2012)); see also Bauer v. City and County of Denver, 642 Fed. Appx.




                                                1
       Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 2 of 9




920, 924 (10th Cir. 2016) (unpublished). Novartis’ motion is therefore meritless and should be

denied in full.

                                              FACTS

        This is a products liability action brought by Plaintiff Ronald Hurd against Novartis for

injuries he sustained as a result of taking Novartis’ drug, Tasigna—a tyrosine kinase inhibitor used

to treat Chronic Myelogenous Leukemia (“CML”). See Compl. at ¶¶ 1-3. Plaintiff alleges that

despite dire warnings from multiple health authorities—including Novartis’ own clinical

investigators—Novartis concealed known risks of severe, accelerated, and irreversible

atherosclerotic-related conditions associated with Tasigna, and that, as a result, Plaintiff suffered

atherosclerotic related injuries including peripheral vascular disease and arteriosclerosis. To

address these conditions, Plaintiff underwent a coronary artery bypass graft and angioplasty

procedures. Id. at ¶¶ 28-36, 49-50.

        The Complaint alleges, in detail, Novartis’ aggressive and improper marketing tactics and

its knowledge, concealment, and intentional failure to warn of the atherosclerotic risks associated

with the drug. Id. at 19-48. It also pleads facts specific to Plaintiff and his injury, including: (1)

Plaintiff’s CML diagnoses—alleging that Plaintiff was diagnosed in October 2009; (2) Plaintiff’s

Tasigna usage—alleging that Plaintiff took the drug from January 2013 to December 2017; and

(3) Plaintiff’s injuries—alleging that as a result of Plaintiff’s Tasigna usage, he developed

peripheral vascular disease and arteriosclerosis requiring multiple procedures. Id.at ¶¶ 49-50.

                                           ARGUMENT

        Federal Rule of Civil Procedure 8(a) provides that a complaint “must contain…a short and

plain statement of the claim showing that the pleader is entitled to relief.” To survive a motion to



                                                  2
      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 3 of 9




dismiss “a complaint must contain sufficient factual matter, accepted as true, to state a claim that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A “claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inferences that the defendant is liable for the misconduct alleged.” Id. A court must accept as true

all factual allegations, but threadbare recitals to the elements of a cause of action, supported by

mere conclusory statements, do not suffice. Id. Dismissal is “appropriate only where it is clear

that plaintiff can prove no set of facts which would entitle him to relief.” Smith v. Colorado Dept.

of Corrections, 23 F.3d 339, 340 (10th Cir. 1994).

        Here, Novartis does not, and cannot, argue that Plaintiff’s 91-paragraph Complaint—

detailing Novartis’ misconduct, Plaintiff’s usage of Tasigna, and the injuries Plaintiff sustained as

a result—fails to plausibly allege a cause of action for strict products liability and

negligence. Instead, Novartis argues that Plaintiff’s Complaint should be dismissed because

Plaintiff has a duty to plead a specific date of injury and negate any potential statute of limitations

defense Novartis may have. This is incorrect.

       A statute of limitations bar is an affirmative defense and plaintiffs are not required to negate

affirmative defenses in their complaint. Asebedo, 559 Fed. Appx. 668 at 671; Bauer, 642 Fed.

Appx. 920 at 924. Thus, at the Rule 12(b)(6) stage, a district court may dismiss a claim on a statute

of limitations defense only “when the dates given in the complaint make clear that the right sued

upon has been extinguished.” Id.

       Indeed, this Court has rejected near identical arguments that a plaintiff must plead a specific

date to establish that a claim is not time barred. See Anderson Living Trust v. WPX Energy

Production, LLC, 27 F. Supp.3d 1188, 1234-1235 (D.N.M. 2014). In Anderson, the defendant



                                                  3
       Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 4 of 9




argued that “although Plaintiffs avoid alleging the specific dates on which they contend they first

suffered injury in fact by reason of any breach of the express royalty terms, breach of any implied

in law covenants, or any statutory violation by Defendants, their artful pleading is insufficient to

avoid dismissal of the claims barred by the applicable statutes of limitations” and further that

“because limitations defenses can sometimes be adjudicated at the motion-to-dismiss stage, the

burden is on the Plaintiffs to plead facts that permit a full adjudication of the limitations issue.” Id.

at 1235 (emphasis added). The Anderson Court rejected this argument, holding:

        While there are obvious efficiencies to disposing of clearly time-barred claims at
        the motion-to-dismiss stage, not all limitations defenses are open-and-shut cases;
        genuine factual disputes can exist, and a rule 12(b)(6) motion is not the place to
        decide them. Unless it is essential to the establishment of the prima facie elements
        of a claim or the claim is for fraud or mistake, see Fed.R.Civ.P. 9(b), a plaintiff is
        under no obligation to plead specific or identifiable dates at all.

Id.
        In addition, other district courts in this circuit have consistently rejected a defendant’s

attempt to shift the burden of pleading statute of limitations defenses to the plaintiff. See, e.g.,

Resource Exploration & Min., Inc. v. Itel Corp. 492 F. Supp. 515 (D. Colo. 1980) (declining to

require the plaintiff to allege the date it discovered fraud as this would require it to plead facts in

anticipation of an affirmative defense); National Credit Union Admin. Bd. v. Credit Suisse

Securities (USA) LLC, 939 F. Supp.2d 1113 (D. Kan. 2013) (rejecting the defendants assertion that

the plaintiff must plead facts to show that its claims are timely and stating the defendant could

raise the defense of statute of limitations on a motion to dismiss when the complaint reveals on its

face that the suit is time-barred, and on a summary judgment motion when it does not); Animal

Care Systems, Inc. v. Hydropac/Lab Products, Inc., 2015 WL 1469513 (D. Colo. 2015) (denying




                                                   4
       Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 5 of 9




as premature a motion to dismiss based on statute of limitations where complaint was not specific

enough to establish timing of when claims accrued).

        Applying the above law to this case, it is clear that Plaintiff has no duty to negate a statute

of limitations defense in his pleading and Novartis’ motion must be denied. Novartis’ entire

premise that “Plaintiff’s pleading burden includes the burden to prove facts related to threshold

defenses—including statute of limitations defenses” (Novartis Br. in Supp, at p. 3), is in direct

conflict with established authority from this Circuit and this Court.

        Novartis, of course, did not cite to this dispositive authority in its brief, citing instead to

mostly non-circuit district court authority involving facts not even remotely close to the ones here. 1

It is inconceivable that in its expansive research effort to find some semblance of authority

supporting its position, Novartis did not discover the dispositive circuit authority rejecting its

position. Novartis nevertheless brought this motion, failing to apprise the Court of these cases.

        Novartis claims it knows the date of the alleged injury, which Novartis contends occurred

at least as early as January 2015, attaching an unauthenticated medical record in support of its

contention. This extraneous evidence does not support Novartis’ position. Aside from the fact

that this purported fact goes outside of the pleadings and cannot be considered on a motion to

dismiss (see Price v. Philpot, 420 F.3d 1158, 1167 (10th Cir. 2005)), Novartis neglects to inform

the Court that the parties entered into a multi-year tolling agreement, of which Plaintiff was a party,

in an attempt to resolve Plaintiff’s claim, prior to filing this suit.



1
 The single case from a court within the 10th circuit cited by Defendants to support their position,
MasTec North Am., Inc. v. Allegiance Commc’ns, LLC, No. 06-02296-JWL, 2006 WL 3350712,
(D. Kan. Nov. 17, 2006) only addresses this issue as it applies to contract claims and is inapplicable
here.

                                                    5
      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 6 of 9




       Further, even without a tolling agreement, a date of injury outside of the statute of

limitations in itself does not establish a statute of limitations defense. Despite Novartis’ brazen

mischaracterization of the New Mexico statute of limitations 2, under New Mexico law, in a

products liability case, “a cause of action accrues when the claimant knows, or with reasonable

diligence, should have known of the injury and its cause.” Gerke v. Romero, 148 N.M. 367, 371

(N.M. Ct. App. 2010) (emphasis added).

       Thus, no matter when Plaintiff’s injury or injuries occurred, the dispositive issue turns on

when Plaintiff made or should have made a causal connection between his injuries and Tasigna.

This is a question of fact for the jury, which Novartis has the burden of proving. It is for this very

reason that courts do not require plaintiffs to plead a specific date of injury and deny motions to

dismiss based on statute of limitations defenses. See Anderson, 27 F. Supp.3d at 1237 (where there

are disputed facts, it is generally the province of a jury to determine the date on which a plaintiff

became aware or should have become aware of the facts underlying his or her claim. If such factual

disputes exist, granting a motion to dismiss on statute of limitations grounds would be improper);

Fratus v. Deland, 49 F.3d 673, 676 (10th Cir. 1995) (noting that the date of accrual can be “a fact

laden issue,” making it “impossible at [the motion to dismiss] stage of the proceedings to place the

claim definitively inside or outside the statute of limitations”).




2
  Novartis asserts that under New Mexico law, the statute of limitations for personal injury claims
begins to run from the time when the injury is first inflicted. However, in citing Maestas v. Zager,
2007-NMSC-003, ¶ 22, 141 N.M. 154, 152 P.3d 141, Novartis contradicts itself in its own
parenthetical -- (“Once a plaintiff has discovered his or her injury and the cause of that injury, the
statute of limitations begins to run. It is not required that all the damages resulting from the
negligent act be known before the statute of limitations begins to run.”). See Novartis Br. In Supp.,
at 4 (emphasis added).

                                                  6
      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 7 of 9




       Novartis’ alternate request for more definite statement under Fed. R. Civ. P. 12(e) is also

meritless. That rule provides that a “party may move for a more definite statement of a pleading

to which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R Civ. P. 12(e). However, as courts in this Circuit have held,

motions for a more definite statement are disfavored and should not be used, in place of discovery,

as a means to flesh out details:

               The federal courts disfavor motions for a more definite statement in
               light of the liberal discovery provided under the federal rules, and
               grant such motions only when the complaint is so vague or
               ambiguous that a defendant cannot reasonably determine the issues
               requiring a response…A motion for a more definite statement is
               used to provide a remedy only for an unintelligible pleading, rather
               than to correct inaccurate assertions, add precision, or flesh out a
               lack of detail.

Serna v. Webster, No. CIV 17-0020, 2017 WL 4386359, *28 (D.N.M. Sept. 30, 2017); see also

Coffey v. McKinley County, No. CIV 09–0028, 2009 WL 3208209, *1 (D.N.M. Sept. 11, 2009).

       Here, Novartis is improperly attempting to use Rule 12(e) as a means to establish a statute

of limitations defense that can only be resolved through discovery and determination by a jury.

Further, Novartis effectively concedes in its brief that a more definite statement is unnecessary

because it claims it already knows the precise date of Plaintiff’s injury. Novartis Br. in Supp., at

p. 4 (“Plaintiff and his counsel, however, know the date of the alleged injury. So does [Novartis].”).

Novartis points to nothing in Plaintiff’s pleadings that is “so vague and ambiguous that [Novartis]

cannot properly prepare a response” (Fed. R. Civ. P. 12(e)), and its motion should be denied.

                                          CONCLUSION

       For these reasons, Novartis’ motion should be denied in full.




                                                  7
      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 8 of 9




Dated: April 30, 2020                 Respectfully Submitted,

                                      PARKER WAICHMAN LLP

                                      /s/ Raymond C. Silverman___________
                                      Raymond C. Silverman
                                      6 Harbor Park Dr.
                                      Port Washington, NY 11050
                                      Telephone: (516) 466-6500
                                      Facsimile: (516) 466-6665
                                      rsilverman@yourlawyer.com

                                      Justin R. Kaufman
                                      Rosalind B. Bienvenu
                                      Caren I. Friedman
                                      DURHAM, PITTARD & SPALDING, L.L.P.
                                      505 Cerrillos Road, Suite A209
                                      Santa Fe, NM 87501
                                      Telephone: (505) 986-0600
                                      Facsimile: (505) 986-0632
                                      jkaufman@dpslawgroup.com
                                      rbienvenu@dpslawgroup.com
                                      cfriedman@dpslawgroup.com

                                      Attorneys for Plaintiff




                                     8
      Case 2:20-cv-00262-JAP-GBW Document 18 Filed 04/30/20 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I certify that on this 30th day of April 2020, I electronically filed the foregoing Plaintiff’s

Memorandum in Opposition to Defendant’s Motion to Dismiss or, in the Alternative, Motion for

More Definite Statement, with the Clerk of the Court by using the CM/ECF system, which caused

the following counsel to be served by electric means as more fully reflected on the Notice of

Electronic Filing:


       Bradford C. Berge
       Julia Broggi
       HOLLAND & HART LLP
       110 North Guadalupe, Suite 1
       P.O. Box 2208
       Santa Fe, New Mexico 87504-2208
       (505) 988-4421
       BBerge@hollandhart.com
       JBroggi@hollandhart.com

       Robert E. Johnston, Esq.
       Donald R. McMinn, Esq.
       Andrew L. Reissaus, Esq.
       HOLLINGSWORTH LLP
       1350 I Street Northwest
       Washington, District of Columbia 20005
       (202) 898-5800
       RJohnston@Hollingsworthllp.com
       DMcminn@Hollingsworthllp.com
       AReissaus@Hollingsworthllp.com
       Attorneys for Defendant Novartis
       Pharmaceuticals Corporation




                                                              /s/ Raymond C. Silverman_____
                                                              Raymond C. Silverman




                                                 9
